FORENSIC ANIMAL / REPTILE (ETC.)
APPRAISAL / VALUATION REPORT FOR:

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WISCONSIN
CASE #: 2:16-cv-00534-DE]J

THE DRAGONWOOD CONSERVANCY, INC. (et al)
vs.

CITY OF MILWAUKEE, (et al )

ATIN:

MARK MURPHY, ESQ.
657 S. 728? STREET, MILWAUKEE, WI 53214
(PLAINTIFF’S COUNSEL)

DATE: SEPTEMBER 06, 2019

BY:

MITCHEL KALMANSON
(EXPERT WITNESS / ANIMAL / REPTILE APPRAISER )
235 S. MAITLAND AVE., SUITE 201
P.O. BOX 940008
MAITLAND, FL 32794-00018 USA
PH: 407-645-5000 / FAX: 407-645-2810
Mitchelk25(@hotmail.com
Cell: 407-496-2334

 

COVER SHEET

 

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 1of100 Document 75
EXPERT WITNESS CERTIFICATION

 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WISCONSIN
CASE #: 2:16-cv-00534-DEJ

THE DRAGONWOOD CONSERVANCY, INC. (et al)
VS.
CITY OF MILWAUKEE, (et al )

THE OPINIONS & VALUES PROVIDED IN THIS FORENSIC ANIMAL / REPTILE
(ETC.) APPRAISAL / VALUATION REPORT RISE TO A REASONABLE DEGREE
OF CERTAINTY IN MY FIELD AS AN ANIMAL / REPTILE APPRAISAL

INCLU SS OF INCOME EXPERTISE.

   

 

 

MITCHEL KALMANSON

P.O. BOX 940008

MAITLAND, FL 32794-0008

PH: 407-645-5000 / FAX: 407-645-2810
Mitchelk25@hotmail.com

Cell: 407-496-2334

Page 1 of 1

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 2 of 100 Document 75
TABLE OF CONTENTS

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 3o0f100 Document 75
FORENSIC ANIMAL / REPTILE (ETC.)
APPRAISAL / VALUATION REPORT

1) Date of this report: SEPTEMBER 06, 2019

 

2) a) Client Name: Mark Murphy Esquire (Plaintiffs Counsel)
b) Address: 657 S. 72" Street

Milwaukee, Wisconsin 53214
c) Phone: 414-322-5452
d) Fax: 414-453-5555
e) Attn: Mark Murphy

 

3) a) Re: United States District Court Eastern District of Wisconsin
Case #: 16-534

(Various Scheduled Reptile [etc.])
Owned and operated by : The Dragonwood Conservancy, Inc.

 

4) Physical Address where the animal(s) / reptile(s) / (etc.) is/are/were removed
from:

A) 3443 S, 17" Street, Milwaukee, Wisconsin 53215 (ancestral home)
B) 2323 South. 13" street, Milwaukee, Wisconsin 53215 (warehouse)

C) South Kinnickinnic Avenue, Milwaukee 53207 (residence / triplex)

 

5) Reason for Request of Reptile (etc.) Appraisal / Valuation:

Pending Litigation Case #: 16-534

 

6) Type of Appraisal / Valuation determined:
Estimated fair market value (FMV).

a) At time of confiscation May 2010

b) As of August, 2019 (approximately nine (9) years later)

 

(mkmisc)-------------------------+ (8/2019) ------------------- valuation-------------------- Page 1 of 13

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 4 of 100 Document 75
FORENSIC ANIMAL / REPTILE (ETC.)
APPRAISAL / VALUATION REPORT (continued)

7) a) Specie(s) of animal(s) / reptile(s) (etc.) to be determined / valued /
appraised:

Various:

1) ALLIGATORS

2) AMPHIBIANS

3) CROCODILIANS

4) LIZARDS

5) RATS

6) SNAKES — ANACONDA
7) SNAKES — BOA

8) SNAKES — MISCELLANEOUS
9) SNAKES — PYTHON

10) SPIDERS

11) TORTOISE

12) TURTLE

 

b) specie(s) identified: animal(s) / reptile(s) / etc.
(X )YES OR ( ) NO

i. Per photo(s) provided —

ii. Some animals / reptiles photos were not provided.

 

8) Common Name(s) {of species}:

Refer to Addendum I — 1 thru 12 attached

 

9) | Number of animal(s) / reptile(s) / (etc.) {per species} appraised / valued:

1) ALLIGATORS eighteen (18)
2) AMPHIBIANS four (4)
3) CROCODILIANS sixty seven (67)
4) LIZARDS ten (10)
5) RATS four (4)
(mkmisc)-------------------------- (8/2019) ------------------- valuation-------------------- Page 2 of 13

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 5of100 Document 75
FORENSIC ANIMAL / REPTILE (ETC.)
APPRAISAL / VALUATION REPORT _ (continued)

 

6) SNAKES — ANACONDA thirty two (32)

7) SNAKES — BOA thirty eight (38)
8) SNAKES - MISCELLANEOUS twenty eight (28)
9) SNAKES — PYTHON twenty one (21)
10) SPIDERS sixteen (16)

11) TORTOISE five (5)

12) TURTLE forty nine (49)

 

ESTIMATED TOTAL: 292 ANIMALS / REPTILE(S) (ETC.)

 

10) Brief Description of animal(s) / reptile(s) / (etc.) appraised / valued:

Various scheduled animal(s) / reptile(s) / (etc.) as described herein used for
commercial purposes / not pets:

a) Scientific / human & veterinarian research
(1) Geriatric / longevity studies

b) Institutional research (human / veterinarian) facilities
c) Private research facilities

d) Photo opportunities

e) Reptile Trade Shows

f) Display / Exhibition Purposes

g) Fun Raisers

h) Breeding

1) Sales

j) Breeding loans

k) Special Events ( approximately twenty four [24]) per year with eighteen
(18) to twenty five (25) animals per each event, off premises.

1) Display / Exhibition loans
m) Movie productions

n) Educational Programs

 

(mkmisc)-------------------------- (8/2019) ------------------- valuation-------------------- Page 3 of 13
Case 2:16-cv-00534-NJ Filed 09/12/19 Page 6of100 Document 75
FORENSIC ANIMAL / REPTILE (ETC.)
APPRAISAL / VALUATION REPORT _ (continued)
11) Type of positive identification utilized or seen ? {if any}: None

a) Various lists furnished by Plaintiff's Law Firm:

1) (Typed) Incident Report Milwaukee Police Department
#101320089 reported date: 05/12/2010 (Handwritten) pages
Inventory numbers | - 100

2) MADACC = Milwaukee Area Domestic Animal Control
Commission list dated May 22 ~ animals to. be moved / temporary
housing

3) Milwaukee Reptile Inventory Draft from MADACC (revised 16
June 2010)

4) Milwaukee Reptile Inventory Draft from MADACC (revised 7
July 2010

5) police photos from the 13" street property
6) police photos from the 17" street property

 

b) Various photos

1) Photos taken included in this report to ID the various animals /
critters by Plaintiff's representative at the Wisconsin

2) Pictures from the Lake Tower DNS locations after date of
confiscation

 

c) Information provided included a list of various classifications — refer to
MADACC list(s).

 

d) Some of the collection had been “allegedly” microchipped — not all had
positive ID’s. Appraiser was unable to verify either way.

 

12) Intended use of said animal(s) / specie(s) appraised / valued:
Refer to #: “10” above.

(mkmisc)-------------------------- (8/2019) ------------------- valuation-------------------- Page 4 of 13
Case 2:16-cv-00534-NJ Filed 09/12/19 Page 7 of 100 Document 75
FORENSIC ANIMAL / REPTILE (ETC.)
APPRAISAL / VALUATION REPORT (continued)

13) Breeding:

Refer to Addendum II — Loss of Income from Offspring / Progeny from
various Animal(s) / Reptile(s) / (etc.)

 

14) Risk factor of use of Animal(s) / Reptile(s) / (etc.) as indicated herein:

Minimal to moderate;

 

15) Definition of appraised / fair market value: (FMV)

The most probable price which the scheduled animal(s) / reptile(s) / (etc.)
identified should bring in a competitive open market situation, assuming
the probable purchase price is / was not affected by a hypothetical buyer
undue stimulus and/or influence implicit in the definition is the
consummation of a sale as of a specified date and the passing of the
ownership and / or current registration from seller to buyer under conditions

whereby:

 

a) buyer and seller are / were typically motivated at time of sale;
both parties are well informed &/or well advised, of any and all
known (medical) facts of all said animal(s) / reptile(s) / (etc.) for sale
and each party is / was acting in what he / she considers his/ her own
best interest;

b) Both parties are well informed &/or well advised, of any and all
known (medical) facts of all said animal(s) / reptile(s) / (etc.) for sale
and each party is/was acting in what he /she considers his/her own

best interest.

 

c) areasonable time is allowed for exposure of the said animal(s) /
reptile(s) / (etc.) in the open competitive marketplace;

 

d) both buyer & seller have proper knowledge / authorization &/or all
applicable Federal, State, &/or Local licenses &/or permits to own,
house, board &/or maintain said specie(s) / Animal(s) / Reptile(s) /
(etc.) in their Care, Custody, &/or Control;

 

(mkmisc)-------------------------- (8/2019) ------------------- valuation-------------------- Page 5 of 13
Case 2:16-cv-00534-NJ Filed 09/12/19 Page 8 of 100 Document 75
FORENSIC ANIMAL / REPTILE (ETC.)
APPRAISAL / VALUATION REPORT_ (continued)
e) payment is made in terms of cash in US $/ dollars or in terms of
financial arrangements comparable thereto and is considered a full
arms length transaction;

 

f) the price / estimated fair market value represents the normal
consideration for the animal(s) / reptile(s) / (etc.) to be sold unaffected
by any special &/or creative financing &/or sales concessions granted
by anyone associated with the sale &/or transfer;

 

g) full disclosure of any and all known prior medical conditions &/or
medical / veterinarian history / records is/are disclosed in full to the
proposed buyer(s), including copy of any and all prior X-rays taken;
including full breeding records of all Animal(s) / Reptile(s) / (etc.).

 

h) Hypothetical buyer has no known unique characteristics.

 

i) Hypothetical buyer is logical with no ego drive affecting his or her
offer.

 

16) Special limited conditions(s) &/or assumption(s);

 

a) Kalmanson assumes the title / ownership of the various scheduled
animal(s) / reptile(s) / (etc.) would have been in good and
marketable at the time of the valuation.

 

b) Assumption: Plaintiff would have possession of any and all
necessary and applicable “local, county, state & federal” license(s)
&/or permit(s) at time of this appraisal / valuation;

 

c) Kalmanson will not render any opinions about the title
&/or ownership &/or registrations of such animal(s) / reptile(s) /
(etc.) valued;

 

d) Kalmanson will be happy to give any oral &/or written testimony
&/or appear in any court hearing & /or trial to testify as an expert
witness on these animal(s) / reptile(s) / (etc.) appraisal / valuations
as rendered;

 

(mkmisc)-------------------------- (8/2019) ------------------- valuation-------------------- Page 6 of 13
Case 2:16-cv-00534-NJ Filed 09/12/19 Page 9of100 Document 75
FORENSIC ANIMAL / REPTILE (ETC.)
APPRAISAL / VALUATION REPORT _ (continued)

e) Kalmanson obtained the information that was expressed in this
animal(s) / reptile(s) / (etc.) appraisal / valuation report from
sources that he considers to be reliable and believes them to be true
and correct;

 

f) Kalmanson does not and will not assume any responsibility
&/or liability for the accuracy of any item(s) that were
furnished by any other (third) party / staff member;

 

g) Fair market value assumes that all the animal(s) / reptile(s) / (etc.)
scheduled specie(s) can pass a current pre-purchase examination (if
required) including X-rays by a competent / licensed veterinarian
(IE: of the buyers choice) within ten (10) days of the proposed sale
date, if applicable:

 

h) Any emotional / sentimental value not taken into
consideration whatsoever;

 

i) Kalmanson assumes that there are / were no loans on &/or liens
against the said Animal(s) / Reptile(s) / (etc.) by any
party unless other wise noted (none noted at time of inspection);

 

j) Kalmanson assumes that the said animal(s) / reptile(s) / (etc.) is /
are not be offered for any salvage value & / or research purposes
whatsoever unless otherwise noted;

 

k) Cost of any past, current &/or future feed / boarding / veterinarian /
prescription &/or transportation charges / bills / fees is/are not
taken into consideration of the fair market value (if applicable);

 

1) Cost of any special equipment &/or any real property &/or freight
charges &/or crating expenses is not taken into considered of the
fair market value of these Animal(s) / Reptile(s) / (etc.) specie(s)
unless otherwise stated herein &/or hereto.

 

m) Any commission(s) / brokerage &/or any referral fee(s) is/are not
taken into consideration of the fair market value:

 

(mkmisc)-------------------------- (8/2019) ------------------- valuation-------------------- Page 7 of 13

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 10 of 100 Document 75
FORENSIC ANIMAL / REPTILE (ETC.)
APPRAISAL / VALUATION REPORT _(continued)
n) Depreciation (if any) is not taken into consideration of the fair
market value;

 

o) Cost of any pre-purchase veterinarian examinations &/or any X-
rays is/are not taken into consideration (if applicable);

 

p) Vitamins & /or any food / diet / supplements given / provided to
animal(s) / reptile(s) / (etc.) is / are not taken into consideration;

 

q) Mortality Insurance information (if any) on any of the
scheduled Animal(s) / Reptile(s) / (etc.) at time of the survey is /are
/were not available.

 

17) Appraiser’s / Expert Witness’ Qualification(s):
a) Copy of Kalmanson’s Agency Brochure Attached
b) Copy of Kalmanson’s C.V. Attached (old - not updated)

c) Additional testimony / affidavit available upon request

 

18) Picture(s) of Subject Animal(s) Attached / Included: (XX) YES or( )NO

 

19) The original purchase / acquisition price / value is:

1) ALLIGATORS unknown / not provided
2) AMPHIBIANS unknown / not provided
3) CROCODILIANS unknown / not provided
4) LIZARDS unknown / not provided
5) RATS unknown / not provided

6) SNAKES — ANACONDA unknown / not provided
7) SNAKES — MISCELLANEOUS unknown / not provided

8) SNAKES — COMMON unknown / not provided
9) SNAKES — PYTHON unknown / not provided
10) SPIDERS unknown / not provided
11) TORTOISE unknown / not provided
12) TURTLE unknown / not provided

 

20) Footnote(s):

(mkmisc)-------------------------- (8/2019) ------------------- valuation-------------------- Page 8 of 13
Case 2:16-cv-00534-NJ Filed 09/12/19 Page 11 o0f100 Document 75
FORENSIC ANIMAL / REPTILE (ETC.)
APPRAISAL / VALUATION REPORT (continued)

4) USDA / APHIS license(s) not required for reptiles.

 

5) The Gambian Giant Pouched Rats were all over the age of 14
years at time of confiscation. This was double the world record

for longevity of the species. These Gambian Giant Pouched Rats
were being used for geriatric studies as well as longevity
studies,

 

6) Lacey Act/ U.S. Fish & Wildlife Services:

Under the Lacey Act it is unlawful to import, export, sell, acquire

or purchase fish, wildlife or plants that are taken, possessed,
transported, or sold:

a) in violation of U.S. or Indian law, (or any foreign law)

b) first federal law protecting wildlife. It in forces civil and
criminal penalties for the illegal trade of animals and plants.

c) it regulates the import of any species protected by
international or domestic law and prevents the spread of
invasive, or non-native, species.

 

21) Total Estimated Fair Market Value Provided:
a) Based on:
1) Information as stated herein

2) Kalmanson’s expertise and knowledge in this field.

 

b) The opinion of the Appraiser / Expert witness (Kalmanson)
is:

1) Kalmanson has requested to opine on the Fair Market
Value.

2) Estimated Fair Market Value(s) {range} for the
various scheduled Animal(s) / Reptile(s) / (etc.) is / are:

(mkmisc)------~------------------- (8/2019) ----------------=-- valuation-----~-------------- Page 10 of 13
Case 2:16-cv-00534-NJ Filed 09/12/19 Page 12 of 100 Document 75

 
FORENSIC ANIMAL / REPTILE (ETC.)
APPRAISAL / VALUATION REPORT _ (continued)

Refer to addendums: “I”, “ If’, “II”

 

22) The conclusions expressed herein are based on my analysis of the
information obtained &/or reviewed, together with my personal judgment,
market research and my professional opinion.

 

23) I certify that:

a. I have no undisclosed past, present or future interests in any of the
parties; except as noted herein.

 

b. [have no personal interest or bias with respects to any of the parties
involved;

 

c. My fee for this assignment was based on a flat rate and does not
depend on any value conclusions &/or any other outcome;

 

d. To the best of my knowledge this Forensic Animal(s) / Reptile(s) /
(etc.) Valuation Report is true and correct and the opinions expressed
herein are based on full and fair consideration of all of the information
available &/or provided to Kalmanson. -

 

e. It is offered with no contingent or limiting conditions except those as
stated herein and is the personal, professional analysis, opinion (s) and
conclusion(s) of Kalmanson based on the research and information
available and / or provided to Kalmanson at time of inspection;

 

24) No portion of this report may be used for any other reason other than
stated which is to determine and opine on the Fair Market Value of
the scheduled animal(s) / reptile(s) / (etc.)

 

25) Fair Market Value of Offspring / Progeny

Based on proposed breeding of various scheduled Animal(s) / Reptile(s) /
(etc.) over the last nine (9) years.

 

26) Remarks:
a) Declaration: Lester Kalmanson Agency, Inc. currently provides liability
coverage for The Dragonwood Conservancy (Florida location).

(mkmisc)-------------------------- (8/2019) ------------------- valuation-------------------- Page 11 of 13
Case 2:16-cv-00534-NJ Filed 09/12/19 Page 13 of 100 Document 75
FORENSIC ANIMAL / REPTILE (ETC.)
APPRAISAL / VALUATION REPORT (continued)

b) Report includes proposed loss of income based on Addendum III.

 

27) END OF REPORT

"MITCHEL Kk K/ALMANS t
(Expert Wiha / Appraiser) /

DATE: SEPTEMBER 06, 2019

 

 

ADDENDUM / EXHIBITS ATTACHED;
(XXX) YES OR ( ) NO

1) ADDENDUM I - VALUATION RANGE OF ANIMALS AT
TIME OF CONFISCATION
AND
CURRENT 2019 VALUE OF ANIMALS

2) ADDENDUM II —- LOSS OF INCOME FROM OFFSPRING /
PROGENY 2010 TO 2019

3) ADDENDUM III - OVERALL AND GENERAL LOSS OF
INCOME

4) ADDENDUM IV — SOURCES REFERRED FOR CURRENT
VALUATION(S)

5) ADDENDUM V - “LEGEND”
6) ADDENDUM VI -— TIME LINE
7) ADDENDUM VII — APPRAISED FAIR MARKET VALUE

ANIMAL INVENTORY (1-12) SUMMARY
SHEET

8) ADDENDUM VII —- APPRAISED FAIR MARKET VALUE

(mkmisc)-------------------------- (8/2019) ------------------- valuation-------------------- Page 12 of 13
Case 2:16-cv-00534-NJ Filed 09/12/19 Page 14 of 100 Document 75
FORENSIC ANIMAL / REPTILE (ETC,)
APPRAISAL / VALUATION REPORT (continued)

PROGENY / OFFSPRING SUMMARY
SHEET

9) ADDENDUM IX — USDI — APPENDIX

 

*** THIS IS A MANUSCRIPT APPRAISAL / VALUATION REPORT, AND IS
NOT TO BE DUPLICATED AND / OR REPRINTED WITHOUT THE
WRITTEN CONSENT OF MITCHEL KALMANSON. NO EXCEPTIONS ***

MITCHEL KALMANSON
(EXPERT WITNESS / ANIMAL / REPTILE / (ETC.) APPRAISER )
235 S. MAITLAND AVE., SUITE 201
P.O. BOX 940008
MAITLAND, FL 32794-00018 USA
PH: 407-645-5000 / FAX: 407-645-2810
mitchelk25@hotmail.com / cell: 407-496-2334

 

(mkmisc)-------------------------- (8/2019) ------------------- valuation-----------~-------- Page 13 of 13
Case 2:16-cv-00534-NJ Filed 09/12/19 Page 15 of 100 Document 75
ADDENDUM |
VALUATION OF ANIMALS
2010 VS. 2019

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 16 of 100 Document 75
FORENSIC ANIMAL / REPTILE (ETC.)
APPRAISAL / VALUATION REPORT (continued)

 

ADDENDUM | ANIMAL / REPTILE (ETC.) INVENTORY USED FOR VALUATION
PURPOSES ONLY

 

1) ALLIGATORS

2) AMPHIBIANS

3) CROCODILIANS

4) LIZARDS

5) RATS

6) SNAKES —- ANACONDA
7) SNAKES — BOA

8) SNAKES - COMMON
9) SNAKES — PYTHON
10) SPIDERS

11) TORTOISE

12) TURTLE

 

SPREADSHEET(S) WITH PHOTOS ATTACHED.

 

Page 1of1 8/20/19

 

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 17 of 100 Document 75
SECTION 1
ALLIGATORS

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 18 of 100 Document 75
OT 4OT ADV

 

 

 

 

 

 

 

 

 

 

 

 

 

VLVIMLS
"d NILLIUMGNVH wolvortty £ sna
O8T098 SOM 1dG-v 3S3NIHO (v ZTUW | OT/ZT/S 8TE60z tan YIMOLINVI| = vT 08
"2493-29 10-00 ad | apvavn
OVL Lid NVAOYL
SENSO S8780Z |
AYBAODSIC YOLVOITTIV 6IT
Lj €-Z J
JANIGTIM NVOIAWY (9 or/et/s caw OM SALON CdiN 62 oer
LW A1451u4 "
z@ SNG
YOLVDITI va
LiS-v J NvoRawy (a va OT/ZT/S €vL807 aw |Y2MOL av 824 | 60r
DOVAVIN
TVINIYad YOLvOIT cpq | OF  SNG
ONINOSIOd Ava | “td 2-9 W NYY (y Sva | OT/ZT/S 787607 daw [YaMoL avi € LL | 6€€
GIWVIANI S3A3 DOVaVIN
SYOLVOITIV
YOLVSITIV (8T) N33LHOIS
DIMLVIES
LN3J3S310qV | 4- AW QNno4 Q3AOWSY | #NOILLYLSISSY ish GAIOLNAAN! | HVA IO
SALON Agva XaS SaldadS / 033u¢ JuaHM aiva Dovav HOIHM auaHM # qvio |* WAL!) #9ld
IOV
W 1 » fF | H 5 4 J q 2 q Vv

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6107/8 40 SV (SALON NALLIUM ‘DOVGVW ‘AdiAl) SIOHNOS F3HHL WOU AUOLNSANI HOLVDITIV vES-9T :#aSV) |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 19 of 100 Document 75
OT JO ZA9Vd

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VNIHD
Nuaisw3 SISNANIS
MOE - NST NOE - 1SZ 1 XIGN3ddV¥ AN "MAA HOLVOITIV
JZLONVA
¥4aMO1
S3LVILS
G3LINN SISNAlddISSISSIIN
Ocr OSE AN ‘TT
NYS1SV3 a/9 A oro YOLVOINV
HLNOS
saws | yon
a3.UINN Addl
0Sz O8T AN NMOG A O'T'0 SISNAlddISSISSIN
NYSLSv4 YOLVOITIV
HLNos ONDITVM
anno 4/9
SALVLS
GaLinn TOOHIS SISNAlddISSISSIIN
OSE Oo
osc AN NYaLsv3 ee rain oot YOLVOITIV
HLNOS
6102/t ANIVA ssol sayiInoaY SNOWONIA anodsay nen
- 0'0°0
IVL3Y LNaYUND| Alva Lv aNTWA S310 NON ecaiuoaw LYN LHONVD GUM cane onyy | INN otsLNaIOs
ALVINIXONddY | ALVIWIXOUddY | / GFLYOdINI | /SNOWONSA / AALLdWo
M A a i Ss yu 0 d O N

 

 

 

6102/8 4O SV (SALON NILLIYM ‘OVA ‘ddW) SIDYNOS JYHL WOUd AYOLNIANI HOLVDITIV vES-9T :#3SV9 |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 20 of 100 Document 75
OT JO€ JDWd

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

vT
380068 SIM YOLVOITIV S7UW £2 SNG
"G448-€T00-00 | 145-91 3S3NIHD (4 S7THIN | OT/ZT/S 6S€607 daw YAMOL JVI Ss
OVL Ld NVAOYL dOVaVIAN
€T
60£008 SDM OL SNa
€/99-29T0-00 | 145-4 SSaNInD (a eva Ot/zt/s 087Z07 a YIMOL IAVT v8
DVL Lid NVAOYL J0vVaV
ZT
681029 SOM YoLvoIT CMI vt SNa
“4569-Gv700-00 | liS-pt 3SaNIHo (a eu | OT/ZT/S 6££60Z daw YIMOL JVI €8
VL Ld NVAOYL 20vVaVW
TL
ZSE0S8 SOM yoLyormy SHIN 6  sNad
3TD3-Z9T0-00 | GS-1 3S4NIHD (0 SYN | OL/ZT/s vve60z Ga YIMOL IVI 78
OVL Lid NVAOYL 20VaVW
OT
YOLVOITIV 6sa 8 sNd
DVL Ld ON 1S-? 3S4NIHD (a 6sd OT/ZT/S OZE80Z qa YIMOL DIV T3
.ovavW
DIWLVIHAS I
LN30sa100vV | J4- AW annoJ G3AOINSY # NOILYLSIOAY isn GAINOLNSANI Hovs JO
SALON Agva Xas saloads / da3a¥a 3Y3HM ava 2ovaviN HOIHM | = aNaHM # wor | # WALI) # Id
IOV
W 1 » fo] H 5 4 J qd 9 q Vv

 

 

6107/8 4O Sv (SILON NILLIYM ‘OOVAVW ‘ddW) SIDYNOS JFYHL WOYd AUOLNSANI YOLVDITIV 7ES-9T ‘#3SV9 |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 21 of 100 Document 75
OT JO v ADV

 

AOE - SZ

NOE - SZ

| XIGNAddV

AN

VNIHD
NdYslsvi
“MALY
AZLONVA
YaMO1

SISNINIS
YOLVOITIV

vt

 

AOE - NST

HOE - NST

| XIQNAddV

AN

YNIHD
NYFLSV3
“AGAIY
AZLONVA
YaMO1

SISNANIS
YOLVOITIV

eT

 

AOE - NST

MOE - AST

| XIGNdddV

AN

VNIHD
NYslsva
“MSAY
AZLONVA
YaMOT

SISNANIS
YOLVONIV

cT

 

MOE - NS?

MOE - NSC

| XIGNAddV

AN

VNIHSD
NY3LSV3
BSE TANE:|
AZLONVA

- ¥aMO1

SISN3NIS
YOLVONIV

TT

 

AOE - AGE

NOE - AST

| XIGNAddV

AN

VNIHD
NYaLSV4
“d3AY
AZLONVA
Y4aMOl

SISNANIS
YOLVDITIV

OT

 

6102/7 ANIVA

ALVINIXOYddV

TIW1aea LNFYYND

ssol
ALVG LV SNIVA
ILVIAIXOUddV

saY¥INosY
S3LID
/ GALYOdWII

SNOWONSA
NON
/SNOWONSA

JYIHM WOus
8 GILYOdWII

NIDINO
JALLYN

dn saw
LHSNVD AIM
/ AALLdVO

N-A
aaa

‘0°00
OLLVY

AIWYN SIsILNAISS

 

M

 

 

A

 

n

 

i

 

 

0

 

 

 

oO

 

 

 

 

6102/8 JO SV (SALON NALLINM ‘SDVGVI ‘GdW) SIDYNOS J3YHL WOUS AMOLNZANI HOLVDITIV VES-9T :#ASV) |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 22 of 100 Document 75
OT 409 49Vd

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

zos09s 8T
SOM wALSIML: Z86L0Z0Z98L
S499-S090-00 | 14S-¥7 IN SAND (y OT/Zt/s # OWL tot 68
DVL Ld NVAOUL ANIHS (f lid NAOH oovavW
‘SISONODS
LT
00Z (VINOLS3)
NNITWL ‘,ATIVS T86L0Z V
YOLVOINIV 8620 veel O9T
MODSOW., lig-v 4 3S3NIHO ( OT/Z/S #OVL sovayW 88
8879-S£90-00 Lid NVAOU.L
DVL Lid NVAOUL
9T
OcTO8E SIM 086402 6ZZL
‘O€E# NOOTGNLS YOLVOITIV ot/zt/s BOVL 6ST 13
‘gavv-0090-00 AS3NIHO (H Lid NVAOUL D0vaV
OWL Ld NVAOUL
ST
6SZOT6 39
SOM *uNHS COW YOLVOITIV 8zal SNa
vVAGE-EETO-00 | 146-7 J 8zal_ | OT/ZT/S | YIGINNN ON 98
OWL Lid NVAOUL aSANIHD {9 Gd | YAMOL 3VI
2oVaVIN
GIAVYD FIV
DILVINAD T
LN3DS310GV | 4-W ONnod QAJAQWSY # NOIJLYLSIOSY isi QSINOLNAANI HOV 40
SaLON Adva Xas saloads / d43¥a 3uaHM alvd sovav HOIHM 3u3HM # qion | # WL!) # old
IOV
W 1 » fF ] H 9 4 7 q 2 a Vv

 

 

6102/8 4O SV (SALON N3LLIUM ‘DOVAVW ‘dd) S39UNOS JFHHL WOW ANOLNSANI HOLVDITIV 7ES-9T :#3SV9 |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 23 of 100 Document 75
OF 4O9 49d

 

AOE - AST

AOE ~ AGT

| XIGNAddV

AN

VNIHD
NYALSV4
“MIAIY
AZLONVA
Y4aMOl

OO'T

SISNANIS
YOLVDITIV

8T

 

OE - AST

AOE - AST

| XIGNAddV

AN

YNIHD
NYSLSvV4
“MAAN
AZLONVA
YaMOT

o00z
(VINOLS3)
NNIWWL

O'T'O

SISNANIS
YOLVDITIV

LT

 

NOE - AST

MOE - AST

| XIQNAddV

AN

VNIHD
NYs1SVv4
“M3AIY
AZLONVA
YaMOo]

“SISNANIS
YOLVOITIV

oT

 

MOE - AGT

NOE - NSC

| XIGNAddV

AN

VNIHD
Nualsva
“MIAIY
AZLONVA
Y4aMOT

SISNANIS
YOLVONNIV

ST

 

6T0Z/? ANTVA
TIV.La4¥ LNaYuND
BLVINIXOUddV

SSO1
4aLVd LV AMNVA
ALVINIXOUddV

SauINOAY
S3aLld
/ GALYOdWI

SNOWONIA
NON
/SNOWON3A

JYaHM WOdd
3 GALYOdWI

NIDIWO
JAILVN

daNDsay
LHSNVD GTM
/3AlLdvo

N-A
qa

‘000
OlLVY

JWYN SISILNADS

 

M

 

 

A

 

n

 

L

 

 

o

 

 

 

0

 

 

 

 

6T0Z/8 JO SV (SALON N3LLIYM ‘SOVGVW ‘GdlA)) SIDUNOS JIYHL WOUS AVOLNIANI YOLVDITIV VES-9T :#3SV9 |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 24 of 100 Document 75
OT 40 249Vd

 

 

 

 

 

 

 

 

 

 

 

 

Tz
YALN3D AUFODSIC
sau. 887802 O87
Av Aldatua iG-¢ YOLVOITIV ot/zt/s 4 OVI TET 26
‘G8TOZ8 SOM ASINIHD (W Lid NYAOUL Jovav
‘G¥@4-TTO00-00
OVLLNO AVAIL
Y3LNAD 0@
AYSAODSIO
J4NGUM yOLVOIIV 987807 OESL# Ost
LV Aldatu 1iG-v 3SaNIHD (1 OT/2T/S VL spyaVN 16
‘9GE0S8 SOM Ld NVAOUL
‘€947-ET00-00
OVVL Lid NVAOYL
YIN 6t
AY¥JAO9SIO
341M YOLVOIT £87807 OOSL# 6Z1
LV Ald51ud lic-? asaNiHotG OT/ZT/S OVI va 06
‘COZOEE SOM Lid NVAOYWL
‘€4Z8-9200-00
OVL Lid NVAOUL
JILVINAD T
son |e | ag | Stads/asaua | Ss | Sang” | "Sow [ann | sua | won [#20 | #d
I9V
W 1 » fF | H 5 4 J q 3 d Vv

 

 

6102/8 4O SV (S3LON NILLIYM ‘SIVGVWI ‘CdIAl) SIDUNOS JaYH.L WOYS AMOLNAANI YOLVDITIV ES-9T -#4SV9 |

 

 

 

 

 

 

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 25 of 100 Document 75
OT 408 39Vd

 

OE - AST

AOE - NSS

| XIQGNAddV

AN

VNIHD
NY4LSV4
“MIAN
AZLONVA
YaMOl

SISNANIS
YOLVOITIV

Té

 

MOE - AST

MOE - NSS

| XIGNAddV

AN

VNIHS
NYaLSv3
“MAAIY
AZLONVA
YaMO1

SISNANIS
YOLVOITIV

0c

 

NOE - AGE

AOE - NSS

| XIGNAddV¥

AN

VNIHD
NYALSV4
“W3AAN
AZLONVA
YAMOT

SISNANIS
YOLVOITIV

6T

 

6T0Z/¥ ANIVA
VLAN LNFJYYND
ALVIAIXOUdd VY

SSOT
31LV0 LV ANTWA
ALVIANIXOUdd VY

SAYINODAY
S3LID
/ GALYOdWII

SNOWONIA
NON ©
/SNOWONSA

auaHM WOU
8 G3LUOdWIl

NISTO
JALLYN

4aNDS3a¥Y
LHONVD GM
/ AALLd¥D

N-A
G43uag

‘0'0'0
OlLVu

JINN SISLLNAIDS

 

M

 

 

A

 

n

 

i

 

 

o

 

 

 

0

 

 

 

 

6T02/8 40 SV (SALON NALLIYM ‘DDVGVII ‘GdIAl) SIDUNOS JFNHL WOUS ANOLNIANI YOLVDITIV PES-9T -#4SV9 |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 26 of 100 Document 75
OT 40 6 IDVd

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

f | - | | _ [te

| | - 7 | - [ O€

We | _ | L 6¢

| | | [ee

LZ

92

GZ

| YOLVOINIV ASANIHD TVININYV ONISSIIN T £7E vc

£¢

a

VTE008 SOM
‘dMN LY ‘SAV
JINNPDIDINNIM YOLVOITIV
l4iSc-v OT/ZT/S £6
"S NOUS ASANIHD (N

:a970-S0720-00
1 Lid NVAOYUL

DNLVIYSS T

ingoszioav | 4- WW annos | aaAow3u | #NOWNISIOay | LStT | GaIMOLNJANI | HOVI4O
SALON adva Xas Sal9ads / d3a4ue aY3aHM ava JOvaV HOIHM JWIHM # wio | # Wall) # Id
IOV
W 7 » ro] H 5 4 q d 3 q Vv

 

 

6102/8 JO SV (SALON N3LLIYM ‘SOVAVII ‘GdWW) SIDUNOS JSYHL WOU AMOLNJANI YOLVDITIV vES-9T '#3SV9 |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 27 of 100 Document 75
OT 40 OT ADVd

 

 

 

 

 

 

 

 

 

 

 

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 28 of 100 Document 75

 

 

 

 

 

 

 

 

 

 

 

 

TE
OO'O8E6rrS OL - O€
00°08Z'‘TZES 6T0Z/8 JINIVA IWLOL 6Z
00°00Z‘0S7S OL - 8z
00°000‘SLES OT0Z/S 3NTIVA TWLOL 1Z
9d
SZ
AOE - ASZ AOE - ASS OO T ve
€Z
Zz

VNIHD

NuaLsva
t SISNINIS
MOE - NSZ MOE - NGZ | XIGNIddV AN YSAIY YOLVOITITY
AZLONVA
wamMol
6L0¢/¥ ANIVA ssol SaYyINOD anosay '
JYINOIY SNOWONSA wns
- oo
TIVLAY LNAYNYND| ava LY aNIWA said NON eaaiuoae, LLYN LHONVD GTM cna ou JINN SILLNGIDS
ALVIIXOUddY | JLVIIXOUddv | /G3LYOdWI | /SNOWONIA / ANLdVD
M A n L S yu oO d O N

 

 

6102/8 JO Sv (SALON NALLIYM ‘SDVGVWI ‘ddiAl) S39YNOS FIYHL WOUd AMOLNIANI YOLVDITIV PES-9T -#ASVD |
 

PICTURE # 409

DESCRIPTION: AMERICAN ALLIGATOR

LOCATION: B4/HANDWRITTEN LIST #82
MADACC REGISTRATION 208743

PICTURE TAKEN: 38° WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE
EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 29 of 100 Document 75
 

PICTURE # 420

DESCRIPTION: AMERICAN ALLIGATOR

LOCATION: IB25/ HANDWRITTEN LIST #119
TROVAN PIT TAG #7219 208285

PICTURE TAKEN: 38? WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 30 of 100 Document 75
SECTION 2
AMPHIBIANS

Case 2:16-cv-00534-NJ_ Filed 09/12/19 Page 31 of 100 Document 75
CAO T 39d

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S90ud JIYL (9 TWWINV ONISSIA 6ZE OT
6
SD0ud JduL(V TVWWINY DNISSIA rd Sze 8
LZ
9
S3HONI £zal
oO Lzat T/ZE/S
g/e¢ Oud 33uL (9 OT/2T/ T9Z60Z ad
SNa 4
HONI Ig!
50u4 34 (Vv Tal OT/zT/s vrz60z YIMOL INV Zz Tt
B/E T dd
JOVaVIN
tv
SNVISIHdNNV SNVISIHdINY (Z) OML| E
Zz
- DIMLVINID T
ina9sa100v |} d- IN annod GQa3AOWSY | # NOLLYLSIOSY G3aIOLN3AANI HOV4 #
SALON Aava Xgas Saldads / G33ua JuSHM 31va dovaviN TSYaHSIMAN aYIHM JO # WLOL] WALI Id
qDV
W 1 » ff H 5 4 J q 2 a |v

 

 

 

 

 

 

 

 

 

6102-8 JO SV (SALON N3LLIYM ‘DOV ‘GdIN) S3DUNOS FAYHL WOd'd AYOLN3ANI NVISIHdNV VES-9T °# ISVO |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 32 of 100 Document 75
€ dO 2 ADVd

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OT
6
8
L
9
JYIHdSIWNSH (L3GNI
INVA ON ANIVA ON NYFLSIM OL TOO | dS 13 °NJD)
JALLVN LSOW VuNNV
S
JYAHdSIWAH (LJQNI
INIVA ON ANIVA ON NYSLSaM OL TOO |"dS.13‘N39)
JALLVN LSOW VUNNY
v
€
Zz
ANIvA sso] sayinoay an2sau nens t
INaWuNO =|alWaLvaNtvA| saLID/ on BHM WOES) Nong aan | LHONVD | N-A | 000 “
ILVINIXOUddY | ILVINIXOUddY | G3LYOdII | /SNOWONSA —_— IAN qasva) Olle JIALLN ATS
/ AALLdVD
M A n 1 S YW o d Oo N

 

 

6102-8 40 Sv (SALON N3LLIYM ‘OOVAVIN ‘ddW) SIDUNOS JFYHL WOUS AMOLNAANI NVIGIHdIAIY 7ES-9T 7# ASV) |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 33 of 100 Document 75
SECTION 3
CROCODILIANS

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 34 of 100 Document 75
ve AO F A9Vd

 

 

 

 

 

 

 

 

 

 

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 35 of 100 Document 75

 

 

 

89 SNAG
NIZ1dv 6€9
nav W | NVI SUVA S.uaIAND (3 | ~6Ea | OT/ZT/S avid aa YaMOL JVI zs | €€€
DOVAVAN
99 SN
NI614S ( ALIYWY - DILNV9ID) 8d
W
‘nav NVIIV) suvMa S.YaIAnd (a BEd | OL/ZT/s LL@602 a YIMOL IVI TS | TIv
20VaVIN
NIZldIv eta T9 SNAd
W | NVWIVD aeYVAd S.uaIAND (9 | ~6Ta | OT/ZI/S OSE60Z YIMOL IVI os | 9Z€
Linav ad
DDVAVIN
‘Nit td € ZW Ss SNG
4 NVINIVD SYVMG S.YSIAND (a | ZHI | OT/ZT/S 8EE60z YIMOL INV 6y | 22%
iinav ad
J0VAVIN
v SNad
‘Nivl€ TYAN
J NVIAIVS JUVMG SYSIAND (¥ | TY | OT/ZT/s LEE607 YaMOLIAVI| OT 8v | Tt
1inav dd
DOVaVN
ZL TWLOL
SNVITIGOD0N5D ONISSII S31LLd3¥ (S) JANIS
Sa 1lLd3u (29) N3AIS ALXIS
IW GNNO4 | QSAOWSY # NOILVYLSIDSY Asi d3aNOLNIAANI Hows #
iZIs X4S SH0ads / 04344a aY3SHM a1vd 20vavVW HOIHMA JYaHM wot WIL # ld
x 1 » | of fot H 5 J 4 d 3 q |v

 

 

 

 

 

 

 

 

 

 

 

 

 

6102/8 JO SV (SILON N3LLIEM ‘SOVGVW ‘ddW) SIDUNOS JFYHL WOUs AYOLNIANI NVITIIGODOUD VES-9T :# SVD |
vo dO Z ADVd

 

 

 

 

 

 

 

 

 

 

HW XIGN3dd¥ VOHIINIV YINLVOI snsouavalvd
OOOE - 00SZ 008 - 009 LUAYAd AN HLNOS TVYLN3AD SINOT O'O'T
HLIM AINO LUOdIAI BNYSHLYON | LHONVD CIM SNHONSOAT Wd
Il XIONAdd¥ VOIIAVY AdINAIAN
0008 - 00S9 0002 - OOST LIWd3d AN HLNOS WWHYLNAD IOYOIDO O'O'T aoneeava
HLM A'INO LYOdIAI 'SNYIHLYON | LHONVD GM
I XIQNaddV VONAWV TS6L
d
00SZ - 00072 008 - 009 LIN AN HLNOS IWHLNS3D |ATddNS IMNLd3yY O'O'T enroneosrys
HLM XINO LYOdIAI 8 NYFHLYON | LHONVD GTIM
Il XIGNaddv VOI
snsoudvdTvd
OOOE - 00SZ O00Z - OOE LWad AN HLNOS TWYHLN3D | LHONVD GM A o'T'O
HLIM AINO LYOdWI 18 NYFJHLYON SAHINSOFWd
II XIQNaddv VoldaINV _.. | snsouavdlvd
OO00€E - 00SZ 00Z - OOE LIWYAd AN HLNOS TWYHLNAD | LHONVD CIM A oO'T'O SNHoNsosvd
HLIM KINO LYOdWII 3 NYIHLYON
610z/r ssol SNOWON3A | ay¥aHM ‘o'o"
-A 0°00
ANIWA LNIYNND | 3LVG LV ANTIVA Salis / onvundnl NON Wows | NIDINO JALLVN cua ND oon a| olvy JINVN SIsILNAIDS
ALVINIXOUddY | ALWIAIXOUddY /SNOWONAA | GaLYOdWIl
M A n 1 S u 0 d oO N

 

 

 

 

 

 

 

 

 

 

 

 

6102/8 JO Sv (SALON NALLIYM ‘OVW ‘ddlA)) SADUNOS JINH.L WOYF AMOLNIANI NVITIGOIOUD VES-9T *# 3SWO |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 36 of 100 Document 75
#240 € JDWd

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LT
“WSL JUV" - NVINIVD NOVIE ZT 2
4 THIN | OT
Linav NVIAIVD 1DVI¢ (Vv C or/et/s sueGOC aaw | sovavw | £& | °% | SEE
OT
ST
XG NVIAIVD ord ST
4 or
Linay JUVM S,YAGIaNHDS (9 @ | ot/et/s 647602 ddW | 2ovavVW 6S |] OVE
ue 142 OL dN JONVY GINOD aru 3 vt
unav Ww INOUS HLOOWS / NVINIVD | 8THIN | OT/ZT/S 6vE607Z caw I s5vavys Zz gs | eve
JYVM S,Y3GIaNHDS (V
€T
ZI
NIZ14 7 29 98 SNQG
J NVIIVD AYVMG SYAIAND (1 | ~ZEa =| OT/ZT/S £7602 Y4IMOL IV 9g | €z€
Linav Gd
DOVaVIN
‘NIVIAE ztd £8 SNA "
J NVIIV SUVMG S.YSIAND (H | ZTa | OT/ZT/S | YAISIWWNN ON Y4IMOL IVI cs | STE
Linav dd
D0VaVIN
NIZLld 7 stg 18 SNd "
J NVIAIVD SUVMG S.YAIAND (5 | STA | OT/ZT/S 697602 YIMOL IVI vS
Linay ad
DovavVW
TZ SNa 6
446 49uVv1 Ou
W | ATIVASNNN - ALNVWYONAY | O€YW | OT/ZT/S T9E60Z YaMOL IVI €s | 6ZE
linav ddw
NVINIVD SUVAAG S.YSIAND (4 20VaVA
3ZIS d- AW 5 S/ GNNO4J | GJAOW3Y | ~#NOLLVYLSIDSY isn G3IYOLNAANI "oa # #3ld T
X43S AD4d aaaud JYSHM 3ivd DIVAVIN HOIHM JYSHM WLOL WSL
W 7 » | f [oo H 5 J q qd 3 q | ¥

 

 

6102/8 JO SV (SILON N3LLIYM ‘DOVAVW ‘ddN) S39UNOS FAYHL WOU AYOLNIANI NVITIIGODOND VES-9T ?# ASV |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 37 of 100 Document 75
0740 7 39d

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0 y LT
aw
JOOHDS
3 N
NOS - HOV AOPV - AGE aVIVAV LO AN Hes Twila? HOIH 3NAV1E A oT'O ¥ASIN
| XIQN3ddV 8 NYSHLYON LHONy? aM SNHONSONVIAAN
‘NISVd NOZVINV
91
VoUaINY HiNOS | T86T IWIN st
Il XKQN3ddV
: NIVNOODIML
WL-S AE - 0062 LIAYAd AN SNISVd ODONIYO]AIddNS J1LLd3aY A OT'O or Oncor
HLIM AINO LYOdWi 3 NOZVNV LHSONVD G1IM
tI
I XIGNS3ddy VOIMSINVY HLNOS | O86T IWVIIN SNLVNODIML
WS - HE HE - OOST AWYad AN ‘SNISVE ODONIYO|ATdd NS AVNLd43Y OUT SsnHonsozvd
HUM AINO LYOdIll 3 NOZVAV LHONVD GUM
€T
WORINV auo4sMVvuD et
ILXINaddv _. snsouavdivd
00cz - 000Z 006 - 002 LIWYSad AN HiNOS TVWYLN3AD gil A OT'O snHonsoavd
HLIM AINO LYOdINI 3 NYSHLYON LHONVD CIM
I XIGNaddv VORA nt
_ snsougvdlvd
Me - OOST O00Z - OOS LiWYad AN HLNOS TWHLNSD | LHONVD CIM A oT'O SNHONsOFIWd
HLIM AINO LNOdHII 2 NUZHLYON .
WOMAN oF
Il XIGNadd¥ a SNsOudvdTVd
0002 - OOST 006 - 004 LIWYAd AN HLAOS TVYLNAD | LHONVD GIA A OT O SNHONSOFWd
HLIAA AINO LYOdINI @ NYSHLYON
6
19 - AY OOTT - 006 ' Ned» AN MLNS TWALNGD nom ayia oor | Smsouavdive
SNHINSOIS Wd
HLUIM AINO LHOdIAI 2 NYJHLYON LHONVI GTM
6L0¢/? sso} SNOWONSA | Ju3HM -, | ‘000 T
3MWA LNawUND | aLWa LV aNTWA sali / caimoaw NON wous | NISINO JALLWN aha / jh male ; O tyy | 3AWN O1dLLNaDs.
ALVINIXONddY | ALVIAIXOYddY /SNOWONSA | J3.1NOdII
NM A n L $ u 0 d oO N

 

 

 

 

6T0Z/8 40 SV (SALON N3LLIYM ‘DOVAVII ‘GdIN) S3DUNOS FFHHL WOU AMOLNJANI NVITIIGODOND vES-9T -# ISVI |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 38 of 100 Document 75
vZ 40S 3DVd

 

 

 

 

 

 

 

 

 

4
NIiZl4d 7
nav W NVINIVD G319V1043ds (9 OT/2T/S dW 2DVaVA S9
zz
‘NIv 14g é Sat0ad$ ea o£
“nav J ans / LNONS MOUNYN €g | Ot/zt/s TrZ807 daw | sovavw v9 | Ooze
NVWINVD G319VL95ds (2
TZ
VaINOTd NI MON - JAISVANI p74 69
L%S W vVZYW | OT/ZT/S SSE60Z v
. NVINIVD G319VLDads (Vv fei GdW | DVaVIN 9 | éce
Linav
0z
6T
i 78 STUW GZ
W T/ZT/s S
nay NVINIVD xOV7d (9 GZUN | OT/ZT/ 9S€60Z caw I covavw 29 Ze
ST
149 vra ZZ
4 T9 | BEE
nna NVWIY> 1OV18 (2 vera | Ot/2t/s T8760Z aaw | sovayw
3ZIs J- A S qas / qaqa GNNO4 | GSAOWSAY # NOILVYLSIOAY isn daldOLN32ANI "oa # #1Id T
Xx4aS id 3JYaHM aiva 2OVaVI HOIHM 3YaHM svio, | WALI
W 1 » | ff | ot H D) 4 J q > | a]y

 

 

 

 

 

 

 

 

 

 

 

 

 

6102/8 40 SV (SALON NALLUIYM ‘2OVGVW ‘GdIW) SIDUNOS JFYHL WOU AMOLNAANI NVIT1IGOD0UD VES-9T :# ASW |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 39 of 100 Document 75
v2 4O 9 3DVd

 

 

 

 

 

 

 

 

 

VNILNJDYY EZ
LOV AJOVI NO NYIHLYON SsNTIdOD0"D
004 - 009 O0r - OO€ AN Oo
/ 7113S LON NVD OL ODIXIN THON TUM oor NVWIVD
NY3JH.LNOS
VNILNZ9YV 9002 ce
48 - 0059 HS -E LV AJDV1 NO AN NYSHLYON vaanvov" A oto NVWIVWD
/ 14S LON NVD OL OOIX3IN aNau NV13NZINIA
NYFHLNOS LHONVD CIM
SaldadS MIN Te
VNILNIOUV rary: oA
1OV AIDVI
002 - 009 O0r - 00€ IV AJIT NO AN NUIHLYON SN oot | SMiaoo0ua
/ 7114S LON NVD OL ODIX3IN 6L6T NaTIND NVIAIVD
NYaHL
YAHLNOS AYYIL AG
LHONVD GIIM
0z
6T
JIAVIUVAY LON unos 1YuLNa0 TOOHS YIDIN
0S - HO Ov - ASE AN HOIH JVI OO'T
| XIGNaddV 3 NYFHLYON leone Gi, SNHONSONVISIAN
‘NISVE NOZVINV
ST
Voruanv
JIGVUVAV LON HLNOS TWHLNIO YIDIN
- - LHONVI AIM | A O'T'O
NOS - HOV NOV - NSE | XIGNadd¥ AN "3 NUAHLYON SNHONSONVIAN
‘NISVG NOZVINV
6102/7 sso? SNOWONIA | ayaHM . ‘0°0'0 T
aNIWA LNauuND | aLva Ly ANIWA salts / caaodv NON wouss | NISINO 3ALLVN ‘cum/ shiv caawa ouvy | 2MWN D1sLLNaIOs
ALVIAIXOUddY | JLVINIXOUddY /SNOWONAA | GaL¥OdWII
M A n 1 S u oO d Oo N

 

 

 

 

 

 

 

 

 

 

 

 

6102/8 JO SV (SALON NALLIYM ‘DOVGVMI ‘GdIN) SIQUNOS JJYHL WOUS AMOLNIANI NVITIGODOUD PES-9T :# 3SVO |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 40 of 100 Document 75
ve 40 2 39d

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ze
NI vist Tzal €6
NaDsmoav J NVINIVD GALNONS Gvoud (9 | TzZal | OT/ZT/S ZEEGOZ daw ae eZ | 67Z
TE
14z ezal 06
inzosmioay | “| NVIWIV GaLNONs avous (v | €za! | OT/2T/s E£E60z aaw | sovavn 9 tL | ate
o£
62
‘NIV Ide LZuW ZZ
4 OL | ZOE
unay JYVOVA (9 LTYIN | OT/ZT/S 8S€602 aaw | sovayw
NIZ1dP THIN 9 Be
G ZL
W THIN 69 | 80r
nav JYVOVA (4 S OT/ZT/S Lv€60Z caw | oovayw
1Z
149 6Y v9
€ 89 | EE
nay Ww TUVOVA (V 6YIN. | OT/2T/s SvE607 daw | 2ovavw
92
GZ
1dG7@ ved S8
4 ved T/@t/s GL7@60Z 49 | 8TE
lonay NVINIVD Ga1OViD3dS (3 OT/et/ aaw | Jovayw
vz
"NIG 14S Teg £8
99 | LTE
Hinay 4 NVIANYD G3TOVLOads (a Tea | ot/2et/s €1760Z daw | 2ovavw
3Z1S J- AW sa1ads / Gaaua ONNO4 | G3SAOWSY | #NOLLVYLSI934Y isn CaINOLNSANI "Oa # #9ld T
x4s 3u3HM ava ova HOIHM auaHM wwio. | WAL!
W 1 » | f [ot H 9 4 3 q > | afy

 

 

6102/8 4O SV (SALON NALLIYM ‘DOVAVII ‘GdlAl) SIDYNOS JFYHL WOUd ANOLNIANI NVITIIGODOUD PES-9T :# ISV) |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 41 of 100 Document 75
ve 408 49DVd

 

 

 

 

 

 

 

 

 

 

 

 

JISVIUIVAV YADNOT voluaiv 8002 SIYLSOUYILVI ce
ATT - HAG OOS? - OOSE ON I XIGNaddy AN HLNOS 1VY¥LNIAD ALIMNDV4 “Td A oT’O NVINIW?
8 NYSLSV3 LV GAHDLVH
8002 re
TIVIVAY VOM .
ATT - N6 9 - OOS YIONOT ON AN HLNOS IVYLNID ALOWa “TA OO'T StuLSOULLYI
RB NYSLSV3
NYO” SAlLdV3
O€
I XION3ddV yoINaIy AdANGIW 6¢
AZT - HOT OOSE - OOSZ LYUAAd AN HINOS TWHILNID d9YOIOS A o'T'O JYVIVA NVAIVYD
HLIM AINO LYOdIW} LHONVD GIN
IE XIGNaddV WMA AL3AISOS 82
NeT - HOT AS - AV LIWdad AN HINOS TWHIN3D du3H VIE OOT JYVOVA NVIANVS
HLIM XINO LYOdWI! LHONVD CIM
Lé
Il XIGN3ddV¥ yoay IOOHDS 7
AvVT- AZT AL- AS LIWYSd AN HIMOS TWHLND H9OIH JNV1E OO'T AYVOVA NVINIVD
HIIM AINO LYOdWII LHONY) CIM
92
LV AJDV1 NO NMAHIHON NOllvNOod SNIIGODIOYD *
00Z - 009 OOE - 002 AN JLVAId A O'T'O
/ 7113S LON NVD OL ODIXIW LHOAvD CIM NVINIVD
NYSHLNOS
VNILNIDYV VC
NOLLVNOG
IOV AdDV1 NO NYFIHLYON SNTIGODOY"D
004 - 00 OO? - ALVAld A oT'O
008 o0€ / TIS LON NVD AN OL ODIXIAW LHONVD GIIM NVIAIIVD
NYSHLNOS
6102/¢ ssOl SNOWONSA | 34y3HM "A T
INIWA LNAYYND | 3LVG LV INTIVA sali / oawodW NON Wous 8 NISIWO JAILVN Gumn/ LN cna ole JWYVN SISILNAIDS
ALVINIXOUddY ALVINIXOUddV /SNOWONIA | G3LYOdIAll
M A n L S u 0 d Oo N

 

 

 

 

 

 

 

 

 

 

 

 

6102/8 JO SV (SI.LON N3LLIUM ‘SDV ‘GdIW) S39YUNOS JFYHL WOUS AMOLNIANI NVITIIGODOUD VES-9T :# ASV) |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 42 of 100 Document 75
ve 40 6 ADWd

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CHIN ST SNG OV
Nivtld€ | 4 31103049 suv (9 SUN | OT/ZT/S TvE602 Gay | u2MoL a1 96 | thE
JOVAVIN
oza eT SNd 6E
1d %G d 311G03049 4YvMa (8 Oza | OT/2t/s TLE60Z daw YaMOL JAV1 S6 | SEE
JOVaVIN
OHI OT SNA Be
"NivLi€ J 3JNd030"d suv (Vv SYW | OT/ZT/s TvVE6GOT caw |w2MoLaiwi} 2 6
JOVAVIA
LE
NI vid G96L0Z T8EL 9€
ina0s310av 4 NVWIVD GALNONS GVOUd (4 # OVL JOVAVIN 94
Lid NVAOUL.
| Se
JH %T S9620¢ T8EL
INa0Sa10q0¥ J NVINIVD d3.LNONS avoud (3 # OWL DOVAVIN GL
Lid NVAOYL
VE
NIZ LAI $96202 T8EL
LNaDSaIOGY d NVINIVD GALNONS avoud (d # OVL IDVAVA v2
ild NVAOYL
S9640¢ T8EL fe
NTT 4d |NVWIVD ( ) ¢
INaDsa10q0V QALNONS QVOU" (9 # OVL 2OVAVIN Z
Lid NVAOUL
3ZIS iW suioads / aaaua annos | aaaowsu | #Nouvuisioagd | ist | GalYOLNSANI "Oa # | og T
XJS aWaHM | = dLva DovavN HOIHMA JY3HM svio, | WAL!
W 1 » | of [1 H 9 4 J q > | 48 ]v

 

 

6102/8 JO Sv (SALON NALLIUM ‘DOVGVW ‘Gdi\)) SIDUNOS JFYHL WOUd ANOLNZANI NVITTIIGODOUD PES-9T “# ASV) |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 43 of 100 Document 75
v2 JO OT JOWd

 

 

 

 

 

 

 

 

 

 

 

 

 

OV
‘ FIGVIUVAY YIONO? VOINsV WYHLN3D SIldSVYLAL
WZ-9 OOS'E - HE AN qN
ON | XIGNIddV ISAM 8 LSIM ee SNIANSVIOILSO
FISVIIVAV H39NO7 VONAV IWYLNID SIdSVYLIL 6€
WZ-HAI 00S‘E - NE AN
ON | XIQNAddV LSIM 3 1SIM O02 SIHdINa SNWIAV1031LSO
Se
2-49 00s‘€ - NE SIGVIVAV YJONOT AN VOIAV IWHLN3D SidSVULIL
ON EXIGNAddv LSAM 8 1LSAM SNIWAVIOSLSO
LE
VOH3AINV 6002 9€
ATSVIIVAY UION SIMULSOULLY
tT-46 | osy-oose | SSViwN OT | AN HiNOS TwHLN3D | ALMOWita | A | oO VAI |
8 NYHILSV4 LV GAHOLVH
VOMSAV 6007 se
7 _ TIAVIIVAY YaDNOT . _. SINLSOULLV!
ATT - NG OOS? - OOSE ON 'XlaNaady AN HLNOS IV¥LNID ALMDV4 “14 A oTO NVI?
8 NY3LSV3 LV GIHDLVH
VOIIIAV 6002 ve
JIEVUVAV Y3ONOT . _. SINLSOULLVI
ATT - 6 O0SP - OOSE ON 1 XIGNadd¥ AN HLNOS 1VYLN3D ALINDV4 “14 A O'TO NVI?
W NYALSVA LY GSHDLVH
6002 ee
VOI
JIGVIVAV Y3ONOT . vee SI¥LSOUILV!
ATT - NE OOS? - OOSE ON I XidNadd¥ AN HLNOS TV¥LNID ALIMNDV4 “TA A oTO NYINIYD
8 NYSALSV5 LIV GSHDLVH
610c/¥ $501 SNOWON3A | a¥aHM -, | °0'0" t
ANTIVA LNIYUND | avd Ly ANTWA sali / uamuoaw NON wou | NIDINO JALLVN qua/ NLD cae ove JINVN DISILN3IDS
FLVINIXOUddY | SLVIIXOYddY /SNOWON3A | G31uOdI
M A Nn L S u oO d O N

 

 

 

 

 

 

 

 

 

 

6102/8 4O SV (SALON NALLIM ‘SOVOVW ‘ddIN}) SADUNOS FAYH.L WOUd AYOLNIANI NVITIIGOIOUD PES-OT “# 3SWO |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 44 of 100 Document 75
v2 dO TT ADVd

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ov
ss sSNd
1A %S
nay NN FUGODOUD NVIIWIW (Vv TZU | OT/ZT/S ZSE602 uN YIMOLINVI| Z TOT | TEE
.OvVaVA
St
- og SNd br
‘NIivLdé 4 31100904uD 4YVMG (5 za} OT/ZT/s Ov/807 dd YIMOL IVI OOT | 6TE
DOVAVIN
T2E BLL ev
Ni@lir 4 INd0904uD JVM (4 Ta | Ot/2t/s 6EL802 a sNG 66 | vZE
Cd | YAMOL IVI
20VaVA
cy
169 oz sna
149°9 4 311003049 aY¥vmd (3 Zea | Ot/zt/s 00@60Z ad Y4IMOL IVI 86
J0VaVA
ZT SNG
YAN
'NIVIAE J mos omc (a vu | OT/ZT/S Ove60z a YaMOL IVI 46 | TE
J0VaVIN
qzIs d-W saloads / agaua ONNOJA | QJAOWSY # NOILVYLSIDSY ish G3lYO.LNIANI oO a # #9ld T
x3s AYIHM aLva DovaVAN HOIHM JY3HM awio, | WALI
W 7 » | of [ot H 5 4 3 q 3 qa |v

 

 

6T0Z/8 JO SV (SALON NALLIYM ‘OOVGVII ‘Gdi)) SIOUNOS JFYHL WOUd AYOLNJANI NVITIGODOUD PES-9T 2# ASV) |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 45 of 100 Document 75
v2 dO @T ADWd

 

 

 

 

 

 

 

 

 

 

 

 

 

 

or
VONAWV HLNOS
NYAHLYON
“VOIMAIAIY
JTAVIIVAV YIDNO TWYLN3D TOOHIS SNLNDV
0002 - OOST 00S - 0O0€ | AN ; HOIH 3xVI1d INA
ON IXl0Naddv OOIX3IAI LHONW? CIM SMIAGODOND
NYSHLNOS
‘NVI9SIWVD
“Td H.LNOS
Sv
vr
‘ JISVUVAV YIONOT VoOIdAV WHLNID SldSVULIL
WZ-H9 OOS E - NE AN OOZ SIHdINAIN LIngyv
ON | XIQNAddV LIS3IM 3 SSM SNWAV104LSO
eV
‘ SISVIVAV YIDNOT VOINIV- IVYLNAD | OOZ SIHdWAW SidSVULIL
WL-H9 OOS'E - NE N mav
ON | XIQNAddV A LSIM 3 1S4M | NYOd JALLd Vd 4in SNIWSV1O3LSO
CV
to. FIEVIIVAV YADNOT WoIddsV WYLNAD SldSVULIL
2% COS AE Jon —ixianadev| AN 1SaM "8 1S3M SNIWSV1041SO
Tv
‘ JTEVIIVAY YIDNOT Vols Vv WYLNsD ALAIDOS SIdSVYULAL
NZ - 19 OOSE-HE Ton —ixianacav} AN Isam3.isam | duaH ayvId SnWav10a1SO
6102/v Ssol SNOWONIA 3Y3HM ‘00° T
¥ LHD N-A | O'0'O
ANIA LNIYYND | SLVG LY ANIVA saltny curaoawi NON WOU 3 NISWO JALLVYN su /3NI uw aaaua | oye JWYN DISILNSIDS
3LVWIXOUddY | JLVINIXOUddY /SNOWONAA | daldOdi
M A Nn 1 S Yu 0 d Oo N

 

 

 

 

 

 

 

6102/8 40 SV (S3.LON NALLINM ‘DOVGVW ‘ddiAl) SIDUNOS JAYHL WOU AVOLNAANI NVITHGOI0¥D VES-ST -# ASVO |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 46 of 100 Document 75
v2 40 €T ADVd

 

 

 

 

 

 

 

 

 

 

 

 

 

ZS
8Z sSNGd
NIZ1dv 31IGODOUD GILNONS ea
W Td q
InaSmoay “MSGNIS NYDINAV (a € OT/Z1/S 0S280Z caw |22MoL avy QOT | 9TE
JOVaVN
TS
o£ snd
3MG0D90Y) GAILNONS TEU
TEM | OT/ZT/S Z9EGOE YaMOL JVI SOT | 8zE
14%S -YFONI1S NVOIYs dN
. ota (9 JovavIN
0s
GIYOM 3HL NI 39 09 sna
"NIG ld Z OL NMON» . JILSINVTISI AINO WWININY ZZu
W ZZUW | OT/ZT/S YaMOL DVI vOT
hinayv /A4VY 3NGODOYD G3ILNONS [er OLGIONOYM | dd
oovavW
-YIGNITS NVOIsV (8
6y
€9 SNG
"ld 31100 a OZuIN
49 N a yacNis aoniay (we OZUIN | OT/ZT/S LET60Z x aN YAMOLINVI| ZT | EOE | TZE
" aovavin
8b
Lv
79 «sna
‘td 3 6TH
A9 yNN | sANGODOYD NVDIUAWY (a | GTUW | OT/ZT/S OSE60Z YIMOL DVI ZOE | TOE
Linayv ddW
ovavw
HOV] T
WwW ONNO4 | GSAOWSY # NOILLVYLSIOSY isn G3IYO.LNSAANI #
aZIS xXIS salads / 44ua JHSHM aiVvG JDVAVN HOIHM JYSHM Ol ANSLI # JId
A 7 » | of | ft H 5 4 EF q > | a]v

 

 

 

 

 

 

 

 

 

6L0Z/8 40 SV (SALON NALLIYM ‘DOVGVW ‘ddW) SIDYNOS JFYHL WOYs AMOLNAANI NVITIIGODOUD VES-9T -# ASV |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 47 of 100 Document 75
ve dO VT ADVd

 

 

 

 

 

 

 

 

 

cS
00Z
aTaVIIVAV YADNOI Voriv SNLIVYHdVLVD
NAOT? - AST NOT - APT AN OULAIN HAVIN OOT
ON | XIQNaddV LSAM 3 1WeaLN3AD SdOLSIDIW
NYO JAlLdV)D
TS
anv, 2
INVA ON A JTSVIIVAV YAONOT AN Volddv AJANGIA SNLIVYHdVLVD
ON Gi lddl¥3 | ON 1 XIQNAddV ODNOD 4J9yv049 SdOLSIDAW
OS
AISVIUVAV YIDNOT Volddv SNLOIVYHdVLVD
MOST - ASET AGZT - HOOT AN LHONVD G1IIM OOT
ON | XIQN3ddV LSSM 3 WYLNIAD SdO1LSIDAAN
6
JTEVIVAY Y3ZDNO1 Volddv SNLOIVYHdVLVD
WS - HO? WO? - NST AN OUT
ON 1 XIGNadd¥ LSAM 8 WHYLNAD SNTIAGODOYD
87
Lv
VOIMFAIV HLAOS
NYAHLYON
7 TWMINGD Ad SldSVYTIL
VIVA YSDNO1
0002 - OOST - XNA
¢-00 00S - OO€ ON It /1XIGN3dd¥ AN ‘ODIXAN 1H ony cr M SNIAGOIOUI
NYSHLAOS
‘NVAgaHVD
4 HLNOS
6102/v $so1 SNOWON3A | SuaHM ‘0'0" T
- o’Oo
ANIVA LNIYYND | ILVd LV ANIVA sali / capa NON WOYs 8 NISNWO JALLVN ‘qum/ LD aaa q O ren JINVN DISILNAIDS
ALVINIXOUddY | ALVINIXOYdd¥ /SNOWONAA | G3LdOdNI
M A n L S Y 0 d O N

 

 

 

 

 

 

 

 

 

 

 

 

6102/8 40 SV (S3LON NALLIYM ‘DOVAVWI ‘GdIN) SIDUNOS JSYHL WOUS AMOLNIANI NVITIIGODOUD VES-9T ‘# ISV |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 48 of 100 Document 75
ve JO ST ADV

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6S
"NIG JT 4 JNGOIOYD G3LNONS nena sovav cLT
ONITYV3A -YIONII1S NV.
oda O Lid NVAOUL
8S
‘NIG L4T 4 31dao90u"d conan svavn —
ONITYVIA G3LNONS-Y3IGN3TS N Vv
S Nvolua (F Lid NVAOUL
LS
. Z
NIS IT F 3Nd0304") ee ow _ sovayIN IIT
ONITYVIA “UW
GALNONS-YIGNITS NVOIuAV (I Ld NVAOWL
9S
. 79607
"NIG 14 T I
ONITYVIA W “yaqnens Nvony (i E60. BOVE. sms Ort
Lid NVAOYL
68 sNa 38
14S tT
inaosztoay | “waaners NWonaay (S tta | ot/2t/s GvZ60Z ad YaMOL IVI 60T | OTr
aovavIN
0S
NIZTLIV J1IGODOYD GILNONS vs SNG
inpsnoay | 2 “IJANAIS NvDIMaY (4 #ON | OT/ZT/S | Y3aSIWNNON | #ON |Y3MOLIVI SOT
JOVaVW
00Z 8 6Z es
NIZ1 7 FNGODOUD G3LNONS 44 sNa
LOT | zze
LN33S3100V 4 -YAGNATS NVDIYSV (3 4a or/2t/s vb2g0c ddW | Y¥4aMOL dtVI
JovaVIN
HOV3 T
d- GNNOJ | G3AOIWSY # NOILVYLSIOSY isn G3AIYOLN3AANI #
42's x3as sald / aqaaua SYSHM JLvG DOVAVIN HOIHM SAYaHM WIG W3L) # ld
W 1 » | of f] 1 H 9 4 I q > | @ |v

 

 

6102/8 4O SV (SALON N3LLIYM ‘DOVGVW ‘ddiN) S3DUNOS JIYHL WOdd AYOLNAANI NVITNGODOUD VES-9T *# ASD |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 49 of 100 Document 75
ve JO ST ADWd

 

 

 

 

 

 

 

 

 

 

 

 

6S
ALINDV4
JTAVIIVAY YIONOT VOIMAV SNLOVYHdVLVD
NOZ - AST NST -HCT AN * LV GQ3HDLVH oT'0
ON 1 XIGN3ddV 1SIM 8 1VHLN3D
8 N NYO JALLdVD sd01SID3a
8S
ALIMNDVA
TIEVIIVAV YIONOT Volddv SN.LOVYHdVLVD
NOT? - AST MGT -HeT AN LV G3HDLVH O'T'O
ON ! XIQN3ddV LSAM 8 WHLNID dos
8 NYO FALL dvd satel Jahi
LS
ALNIDV4
TIEVIIVAV YAONOT Voldv SNLIVYHdVLVD
07 - NST NST - AZT AN * LV G3HDLVWH oT oO
ON I XINadd¥ LSAM 7°83 WHLINID SdOLSIDAW
NYO9 JAILLdVD si
9S
ALMIDV4
JTEVIUVAV YADNOT Volddav SNISVYHdVLYD
NO? - NST MST - NCE AN * LV G3HDLVH OO T
ON | XIGNaddV LSAM '8 WHLNG SdOLSIDIWN
s 8 7 NYO JAlLdVD
SS
FIAVIUVAY YIONOT Voudv 002 SN.LOVYHdVLVO
NO? - NBT NOT -AvT AN OULIIA NAIVIIN OOT
ON | XIQNdddV¥ q TWHLNAD SdOLSIDIIN
1SaM 8 NYO” AAlLdV>
+S
TIVIIWAY Y39NO1 VonHdv 002 _ SNLIVYHdVLVD
. = OT'O
NOC NBT | AST PE | oy ixianaav} AN 1S3M 8 TWHLN39| OWLS IAIN SdO1SIaW
£¢
Voludv ote SNLOVYHdVLVD
FIGVIVAY YIONOT _
NOT? - AST NOT - AT AN OYLIIN IVI OT'O
ON | XIGN3ddv. SdOLSIDSIN
ISAM 8 WYLNAD NYO FALLdy
6102/7 ssol SNOWON3A | 3y¥3HM - ‘oo’ T
FU LHONVD| N-A | ‘O'O'O
ANTWA LNaWuND | awa Ly aNTWA sab / daiaoan won | wows | NIDIHO JALLWN an 1 Nav aaaua | ony | JAYN SlsLLNaIDS
SLVINIXOUddV | SALVIAIXOYddY /SNOWON3A | GaLuOdil
M A n L S uy 0 d O N

 

 

 

 

 

 

 

 

 

 

6102/8 40 SV (SALON N3LLIYM ‘DOVGVI ‘ddiNi) SJDYNOS J4YH.L WOUS ANOLNGANI NVITIIDGOD0UD PES-ST -# 3SV3 |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 50 of 100 Document 75
ve dO ZT ADWd

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Stal 46 ~=SNGa £9
1d %Z J 310904) ANiddiiHd (4 Stal | OT/zt/s €ZE60Z Ga YAMOL IVI Ozt | oSz
DOVaVIN
96 99
1A%K%Z 4 JIGODOU) ANIddMiHd (3 ZTAl | OT/ZT/S SG7E60Z cra sNd 6TT | Str
dW | Y3MOL IVT.
dOvVaVW
otal sé SNG 39
1d %Z 4 AUGODONUD ANiddIHd (a otal | OL/ct/s vZE6OT dai YIMOL INV1 STT | 9t4
DoVaVIA
zzat v6 SNA v9
AZ J FNWAODOYD INIddi Hd (3 zzal | Ot/ZT/s 6ZE60Z daw YaMOL JVI ZTL | €@v
DOVaVIN
NVO1 76 «=6SNQ &9
vzagl
1d %Z 4 ONIGIIYE JLVNISJGNI NO veal | OT/ZT/S O€E6NZ daw YIMOL DVI SIT | TSz
ANGODOUD INiddiHd (4 DoVaVIN
Szal T6 SNA . co
WZ 4 FUGODIOYD ANIddMIHd (Vv Szal | OT/2T/s TEE6O7 YIMOLIAVI] 6 STT | 6Tr
ddiN
3OVAaVIN
T9
v96202 Z60L og
NI% 7 LAT F qNdOV0UD #OVL sDVvAaVW yt
NITHW3A -
5 GILNONS-YJONI1S NVDIAY (7 Ld NVAOML
qzIs 4t- WN S31D4dS / aaaa GNNOd | QSAOINSY # NOLLWYLSISSY isn QSIYOLNSANI Os # #14 T
X3S au JYaSHM aiva DJIVAVIN HOIHM SYSHM WILOL WAL
W 7 | i I H 5 4 3 a 9 q Vv

 

 

6102/8 4O SV (SALON NALLIYM ‘SOVaVIN ‘ddIN) SIDUNOS JIYH.L WOUS AUOLNIANI NVITIGODOND VES-9T :# JSVI |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 51 of 100 Document 75
v2 AO 8T ADVd

 

 

 

 

 

 

 

 

 

 

 

 

19
‘IAOD NVIddIllHd| 002 4aluOd SUA
ATVUVAV Yd
OE - 1ZE YOZ BT | ieee neay| AN WOudNVvOT | sAayId ‘v's'n €OLZ srndosot>
NO S3NiddIlIHd | NYO@ 3AlLdv> OT'O
“LAOD NViddIllHd| 00Z ¥IL4Od SUA 99
naviwav SISNIYOGNI
OE - NIZE N07 18 | eee ee ene eway| AN Wous Nvo1 | sAavi1p‘v's'n EOLZ “ry AdOD0u9
NO SaNiddiiHd | NHO@ 3ALLdv2 OTO
‘LAOD NVIddllHd| OOZ w3LuOd SUA "9
qu
19E -1ZE 407 18T | ie ieeey| AN WousNvoT | sAavip ‘y’s'n €OLZ Se osou>
NO SANIddIliHd | NYOd JALdv> OT‘0
“LAOD NVIddIlIHd| O0Z ¥aLNOd SUA ”
7 4 JIAVIIVAY H3DNOT wpe SISNIYOCNIW
OE - ZE MOZ-ABT | anaaay| AN WousNvoT | saavi9‘v's'n EOLZ] oo oso"
NO SANIddfliHd | NYO@ JALLdv> OTO
‘LAOD NVIddIIHd] 002 ¥3L4Od SUA *
NOE - NE WOz-MsT | TIBVTIVAV BONO | AN Wows NvOT | SAavID ‘v's'n corz| SSNIHOGNIN
ON 1 XIONAdd¥ SMAGODO"D
NO S3NIddiiHd | NYOS 3ALLdv2 OT'O
OOZ waluOd 29
“LNOD NVIddilHd SUA
NOE -ZE woz yet | TIaV TWA ESONOT AN oot NYO} SAGvIS coLz| SISNIYOGNIN
ON | XIGNAddV NO SANIdd\IHa WSNNI oro | SMmAdooouD
NYO JALLdvo
19
ALNIOWS 0°
TIGVIIVAV Y3DNOT voludv | SALOWYHdVLVO
OZ - NBT ST - ZT AN "LW GSHDLVH OT'O
ON I XIGNaddv Wu SdOLSIDaWI
{SAM "8 WWHINS9 | Nog JALLdVO
6T0¢/7 sSO7 SNOWONSA | 3y3HM 00 T
nvo| n-a | 00°
ANIVA LNaWUND | 3LVG LV aNTWA salts / canuoalnt non | wows | NIDIYO 3ALLVN pare aL wD cau ony | JAN oHsLLNAIDS
ALVINIXOUddW | ALVINIXOUddV /SNOWONSA | GaLYOdIAl
M A al 1 S u 0 d O N

 

 

 

 

 

 

 

 

 

 

 

6T0Z/8 4O SV (SALON N3.LLINM ‘SDVAVI ‘ddW)) SJDUNOS JaYHL WOUd ANOLNIANI NVITHGODOUD VES-ST -# ASVI I

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 52 of 100 Document 75
v2 40 6T JDVd

 

 

 

 

 

 

 

 

 

 

 

 

9L
"¥'S'N NI JNO AINO A1aISSOd 56 sna a2
. $3103dS JLVYVds €zuW
1 %9 4 ( AaWOHVa s) EZUIN | OT/ZT/S vSE607 ad YIMOL IVI] = T 9ZI | O€€
JOVAVIN
31109049 JIN >
vl
EL
vi SN
1S N 97H
W O10¢ NI Salad G4u3ONVGNS OZYIN | OT/ZT/S LS€607 é YIMOL JVI GZT | €0€
Linav AVWVAODOY) WLATSYOW (a ddW
JOVAVIN
ZZ
Ls OTOZ NI S3lId4dS G3YSONVGNS LHW tT sNd
nav 4 F1IGODOWD ILLITAHOW (y ZYW | OT/2T/S €veE60Z ad YAIMOLIANVI| Z vel | vee
DovavW
TL
ozal Oot sNa 04
14 %Z J F1GODOYD ANIddilHd (I ozal | ot/zt/s 8Z£60Z adn YaMOL IVI €Zt | 7SZ
DVAVIN
69
6tal 66 SNQ
1%Z J FWUGODOUD ANidd! Hd (H 6Tal | OT/ZT/sS LEEGOZ YIMOL IVI Z7ZL- | LTp
adw
DOVAaVIN
89
etal 86 sNd
W%e d FMGODOUD ANIddIHd (9 Stal | OT/ZT/S 9Z7£607 YIMOL DVI Zt | vOE
Gd
vVaVA
HOW3 T
J- IN GNNos | G3AOWSY | #NOLLWHYLsIDaY isn G3ANOLNJANI #
azis xas saldads / q334@ 3Y3HM aLva 30vavA HOIHM FYaHM aon WIL) # Jid
W 7 » | ff | ot H 9 4 J qd 9 qd | Vv

 

 

 

 

 

 

 

 

 

 

 

 

 

6102/8 40 SV (SILON N3LLIM ‘SOVAGVIN ‘ddIN) S3DUNOS JSYHL WOU AUOLNIANI NVITIIGODOUD PES-9T -# ASV |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 53 of 100 Document 75
v¢ JO 02 JDVd

 

 

 

 

 

 

 

 

 

 

 

 

QL
GL
FTEVIIVAV YAONO1 TOOHIS SNHONS
NZL - NOT NOT-yB | ‘aNaaay | AN Voludvisam | HOIK DIVIE OTO} dos"
JHONVD GTM
tL
8I0Z WIVWALYND 8 eZ
NI 440 NDI ‘szmaa‘ooixaw | 'OOH9S ILLaaNOW
002'b - 00S‘E 1S - Iv AN HOIH ayV19 O'0'L
| XIGNAddv. JO SNOIDRE | o cam SNTAGOD0ND
WAIGNN 3am SLNVILV
ZL
810 440 NAL azide ‘Conan Taras ILLITaHOW
OOt't - 00S’E 1S - Iv | XIGNaddV AN 10 sNOLoa HOIH JVI1a OOT | 0309
YIGNN awa 1H
SILNVILV ONWS CIM
TZ
“LAOD NViddiHd| OO0Z¥aLuOd SUA 04
SISNANOGNIW
NOE - NIZE 307 -18T ON eanaaay AN WOd NVOT_ | SAGVTD ‘v’SiN EOLZ| oO conus
NO SANiddiiHa | NYOS 3Alidv> O'T'0
“LAOD NVIddIiHd| OO0Z¥aLYOd SUA 69
JISVIVAY YAONO1 ne pape SISNAYOGNIW
NOE -1ZE yoz-wst | vcansaay| AN WOudNVvOT | sAdvI9 ‘v’s'N EOLZ| ee osoud
NO S3NiddIllHd | NYOS 3ALLdv> O'T'0
“-LAOD NVIdd!lHd| O0Z YaLdOd SUA 89
NOE - NZE yoz-yet | FV TAV 839NO1 AN Wows NVOT | SAGVID ‘v'S'N coLz| SNaHOCNI
ON 1 XIQNAddv . SMIAGODOYD
NO SANIddllHd | NHOS 3ALLdv O'T'O
6102/7 SSOT SNOWONSA auaHM - TO" T
AMA LNauUND | aLVa Ly aNWA Salln y onaodv NON wouss | NISINO 3ALLWN cam rune ousua ony VN DIsLLNaIDS
ALVINIXOYddY | JLVINIXOUddY /SNOWONSA | GaLYOdWI
M A n 1 S y 0 d O N

 

 

 

 

 

 

 

 

 

 

 

 

6107/8 4O SV (SALON N3LLIYM ‘SOVOVI ‘GdIN) SJDUNOS JFYHL WOU AYOLNIANI NVITIIGODOUD VES-9T “# ASV) |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 54 of 100 Document 75
vZ 40 TZ ADVd

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| 16
06
Linay 4 DOD VANIND M3N JDUVT ot/zt/s ESE60Z ZZYW TVIWINV DNISSIN| = T €ZE
| | 68
nav W SidVULIL GSIMOLNAANI LON! | 26 88
SNWAV1O3LSO JONVT ANJA /aauviddvsiad = / IWWINV ONISSIN
£8
98
J 3INGODOUD ISIINVIS LEE
S38
L8T £8
lit 94# JON3YI49y" SSOUD 586202 LSI
STELH OVE T vOE | OTv
JTINIANS NVWIV2 G3.LNONS avoug NALLYM
Lid NVAOUL
ONVH ddW
ZZT €8
1G'T 30D DOH AV vS# Lsi
J
Aavd Q3LNONS Y30NI3TS NVDIYAV =m YAGWINN ON NALLIUM t bee | SOE
CNVH GdilN
Z8
T8
08
6L
“Ho x%9 67 te sNa
W FIGODIOUD 3SAWVIS 6ZUIN | OT/ZT/S 09€602 YaMOLIANV1| iT 8ZI
linay ddW
2DVAVIN
gf
“4 K9 Po s9 ~=s SN ee
inpssioay || “ GINSAH/ATIGODOND NVEND Szq_ | OL/ZT/S 661602 daw YaMOLINVI| TF LCL
oovavA
3215 t-W saidads / aaa GNNOJ | G3AOWAY # NOILVYLSIOAY isi QSINOLNSANI 8 # #21Id T
xX3aS SYSHM aLVa DDVAVIN HOIHM 3YSHM | viol WSLI
W 1 » | f | oT H 9 4 3 d > q | Vv

 

 

 

 

6102/8 4O SV (SALON N3LLIYM ‘SOVGVW ‘GdiA)) SIDHNOS JFYHL WOUS AVOLNSANI NVITHGOIOND VES-9T :# ASV) |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 55 of 100 Document 75
ve AO CZ ADV

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

T6
I XIGNaddW¥
06
MO? - NST NET - eT LIWYad: LHONVD CIM OT Oo AVNINSAWAON
HLM XINO 140d NVMIGO30"D
68
tar -anct - JIGVIVAV Y3DNOT a SIdVaLIL 83
OS7'9T-O0S‘ZT] 8-9 | ans aay LHDNVI GTM OOT | —wawvoaiso
£8
JISVIVAV HANOI T13MOH SISNAINVIS 93
ACE - HOT 48-9
ON 1XIQN3ddV¥ AJDVYL SMAQODOYD
S38
6002 WIN VAIA v8
_ te. FIEVIVAV YIDNOT SLLSOMILVT
ATT - 6 OOS € - HE ON IGaN3ddy AN NSTIND NVINIYD
LV GQIHDLVH
600¢ ALINDVA £8
TIAVUVAY YIONOI IINTEVAIA SNLIVYHdVLVD
NOT? - AST NOT - APT AN OT'O
ON | XIQNAddV N3TIND WO SdOLSIFIN
G3SHDLVH
c38
T8
os
64
VIGOSINVD JOOHDS
FT@VIVAV YIONOT _ SISNAAIVIS
ACT - MOT 48-9 ON 1 XIGNadaY AN AINO MON H9SIH aAv1a OOo T sn1Agod0¥D
VISV LSVJHLNOS | LHONVD G1IM
SZ
LL
NYOd
' : TIAVIVAV YIONOT . éX YasdISINOHY
O0S'6-00SS | ABE lon —sixianagav} = “N wan AVAL dV COT | smadooous
lid WNOSYId
6102/¥ $sO1 SNOWON3A | 3¥aHM -, | ‘o'0'0 T
3N1VA LNauEnD | ava Ly antvA galls / Gawodw NON wouss | NISIYO 3ALLWN cum) gd quae ouyy | 2WYNOHLLNZIOS
ALVIIXONddY | 3LVIAIXOUddY /SNOWONSA | G3LuOdINI
M A n L S Y 0 d Oo N

 

 

6T0Z/8 40 SV (SI.LON NILUYM SOVOVW ‘ddIN) SIDUNOS 3IYHL NOUS AMOLNIANI NVITHGODOUD VES-9T :# ASV |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 56 of 100 Document 75
ve dO €¢ ADVd

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

_ TOT
_ - mii iil OOT.
66
86
16
VEE 96
31100904) INiddflHd WIWINY ONISSIA, Z
| | c6
qJOUVI J ANGOIOWD WININY ONISSI Tt | €£€ ”
JUVMC NVOIdSV NYSLSIM
| | £6
NVINIVD c6
13342 J tT | Sze
G3LNOYd HLOOWS 39¥v1 TWININY ONISSIN C
4ZIS d- A S3104dS / aqua GNNOJ | GSAOWS3Y # NOLLWYHLSIOSY ASI GQ3Iv¥OLNIANI "oa # #2ld T
Xas auaHM aLva ova HOIHM JYaHM wwio, | WALI
W 7 » | of ] 1 H D) 4 I q > | a |v

 

 

 

 

 

 

 

 

 

 

6102/8 JO SW (SALON NALLIYM “JOVGYIN ‘ddiN)) SIDUNOS FIYHL WOUF AUVOLNIANI NVITIGOIOND PES-9T :# ASV) |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 57 of 100 Document 75

 
ve 40 HZ ADWd

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| | = ; TOL
OO'OST’807‘TS OL - OOT
00°006°9Z0'TS 6102/8 ANIVA TVLOL - a 66
o0'009'2z78$ OL 86
00° 00€'959$ OT0Z/S 4NIVA TVLOL 16
96
“LAOD NVIddIIHd| OOZH3LNOd
SISNSHOONIW
NOE -NZE OZ -NST OM tansy AN WO NvO1 | SAGVID ‘v'S'n OTT | Oe G00089
NO SANiddIiHd | NYO@ SALAD

56
ATSVIIVAY Y3ONOT _. SIdSVULIL v6

ATT - 6 AS“AV | on 1XIGN3dd¥ AHONWO GM OF? | snwavioaiso
6

1S - Iv 00S‘Z - NZ Wad IHONVD CUM OT'O

HILIM AINO LHOdINI SNHINSOITWd

6102/b ssO} SNOWON3A | 3u3HM . ‘0'0'0 T
aNIWA LNaYUND | BLVG Lv aNTWA sali oatodw NON wouis | NISIHO 3ALLYN cum / WLND csua outvy | WN SUNAIOS
BIWWIXOUddy | ALWWIXOUddV /SNOWONAA | GaL¥OdWI
M A n 1 s Y oO d Oo N

 

 

 

 

 

 

6102/8 40 S¥ (SALON N3LLUYM ‘SOVGVIN ‘GdIAl) SIDUNOS JSYHL WOUS AVOLNIANI NVITHQODOUD VES-9T *# ASV |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 58 of 100 Document 75
 

PICTURE # 421

DESCRIPTION: CUVIER’S DWARF CAIMAN

LOCATION: MR4/ HANDWRITTEN LIST #4
MADACC REGISTRATION 209337

PICTURE TAKEN: 38? WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE
EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 59 of 100 Document 75
 

 

PICTURE # 422

DESCRIPTION: CUVIER’S DWARF CAIMAN

LOCATION: MR2 / HANDWRITTEN LIST #5
| MADACC REGISTRATION 209338

PICTURE TAKEN: 3®? WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 60 of 100 Document 75
 

PICTURE # 326

DESCRIPTION: CUVIER’S DWARF CAIMAN

LOCATION: B19/HANDWRITTEN LIST #61
MADACC REGISTRATION 209270

PICTURE TAKEN: 38° WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 61 of 100 Document 75
 

PICTURE #411

DESCRIPTION: CUVIER’S DWARF CAIMAN (GIGANTIC — RARITY)

LOCATION: B38/ HANDWRITTEN LIST #66
MADACC REGISTRATION 209277

PICTURE TAKEN: 3? WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 62 of 100 Document 75
 

PICTURE # 333

DESCRIPTION: DWARF CAIMAN

LOCATION: B39/HANDWRITTEN LIST #68
MADACC REGISTRATION 209278 - SCHNELDER’S

PICTURE TAKEN: 382 WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 63 of 100 Document 75
 

 

PICTURE # 329

DESCRIPTION: CUVIER’S DWARF CAIMAN — ABNORMALITY —
UNUSUALLY LARGE

LOCATION: MR30/HANDWRITTEN LIST #71
MADACC REGISTRATION 209361

PICTURE TAKEN: 38° WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 64 of 100 Document 75
 

 

 

PICTURE # 424

DESCRIPTION: PHILIPPINE CROCODILE

LOCATION: B15 / HANDWRITTEN LIST #81
MADACC REGISTRATION 209269

PICTURE TAKEN: 38 WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 65 of 100 Document 75
 

 

 

PICTURE #315

DESCRIPTION: CUVIER’S DWARF CAIMAN

LOCATION: B12/HANDWRITTEN LIST #83

PICTURE TAKEN: 38° WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 66 of 100 Document 75
 

PICTURE # 323

DESCRIPTION: CUVIER’S DWARF CAIMAN

LOCATION: B32 /HANDWRITTEN LIST #86
MADACC REGISTRATION 209274

PICTURE TAKEN: 38° WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 67 of 100 Document 75
 

PICTURE # 340

DESCRIPTION: SCHNEIDER’S DWARF CAIMAN

LOCATION: B40 /HANDWRITTEN LIST #18
MADACC REGISTRATION 209279

PICTURE TAKEN: 38 WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 68 of 100 Document 75
 

 

PICTURE # 343

DESCRIPTION: SCHNEIDER’S DWARF CAIMAN / SMOOTH FRONT

LOCATION: MR18 /HANDWRITTEN LIST #6
MADACC REGISTRATION 209349

PICTURE TAKEN: 382 WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 69 of 100 Document 75
 

 

PICTURE # 335

DESCRIPTION: BLACK CAIMAN - RARE

LOCATION: MR12 /HANDWRITTEN LIST #12
MADACC REGISTRATION 209346

PICTURE TAKEN: 38? WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 70 of 100 Document 75
 

PICTURE #338

DESCRIPTION: BLACK CAIMAN

LOCATION: B44 /HANDWRITTEN LIST #22
MADACC REGISTRATION 209281

PICTURE TAKEN: 3®° WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS —- MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 71 of 100 Document 75
 

 

PICTURE # 325

DESCRIPTION: BLACK CAIMAN

LOCATION: MR25/HANDWRITTEN LIST #75
MADACC REGISTRATION 209297

PICTURE TAKEN: 38° WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 72 of 100 Document 75
 

PICTURE # 328

DESCRIPTION: NEW SPECIES / SUB-SPECIES CAIMAN

LOCATION: MR31/HANDWRITTEN LIST #70
MADACC REGISTRATION 209362

PICTURE TAKEN: 38° WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS ~- MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 73 of 100 Document 75
 

PICTURE # 320

DESCRIPTION: SPECTACLED CAIMAN

LOCATION: B3/HANDWRITTEN LIST #76
MADACC REGISTRATION 208741

PICTURE TAKEN: 38° WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 74 of 100 Document 75
 

 

PICTURE # 317

DESCRIPTION: SPECULATED CAIMAN

LOCATION: B31 /HANDWRITTEN LIST #87
MADACC REGISTRATION 209273

PICTURE TAKEN: 38? WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 75 of 100 Document 75
 

PICTURE #318

DESCRIPTION: SPECULATED CAIMAN

LOCATION: B34/HANDWRITTEN LIST #85
MADACC REGISTRATION 209275

PICTURE TAKEN: 38° WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

 

EXPERT WITNESS ~ MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 76 of 100 Document 75
 

PICTURE # 332

DESCRIPTION: YACARE CAIMAN

LOCATION: MR9/HANDWRITTEN LIST #64
MADACC REGISTRATION 209345

PICTURE TAKEN; 38? WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 77 of 100 Document 75
 

PICTURE # 408

DESCRIPTION: YACARE

LOCATION: MR15/HANDWRITTEN LIST #67
MADACC REGISTRATION 209347

PICTURE TAKEN: 3°? WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 78 of 100 Document 75
 

PICTURE # 302

DESCRIPTION: YACARE

LOCATION: MR27/ HANDWRITTEN LIST #72
MADACC REGISTRATION 209358

PICTURE TAKEN: 38° WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS - MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 79 of 100 Document 75
 

 

PICTURE #418

DESCRIPTION: BROAD SNOUTED CAIMAN

LOCATION: IB23/ HANDWRITTEN LIST #90
MADACC REGISTRATION 209333

PICTURE TAKEN: 38° WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 80 of 100 Document 75
 

 

PICTURE #249

DESCRIPTION: BROAD SNOUTED CAIMAN

LOCATION: IB 21 / HANDWRITTEN LIST #93
MADACC REGISTRATION 209332

PICTURE TAKEN: 38° WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 81 of 100 Document 75
 

 

PICTURE #336

DESCRIPTION: DWARF CROCODILE

LOCATION: B20 /HANDWRITTEN LIST #13
MADACC REGISTRATION 209271

PICTURE TAKEN: 38? WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 82 of 100 Document 75
 

PICTURE #342

DESCRIPTION: AFRICAN DWARF CROCODILE

LOCATION: MR5 /HANDWRITTEN LIST #15
MADACC REGISTRATION 209341

PICTURE TAKEN: 3®? WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 83 of 100 Document 75
 

PICTURE # 341

DESCRIPTION: DWARF CROCODILE (GIMPY)

LOCATION: MR4 /HANDWRITTEN LIST #17
MADACC REGISTRATION 209340

PICTURE TAKEN: 38? WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 84 of 100 Document 75
 

PICTURE # 324

DESCRIPTION: DWARF CROCODILE

LOCATION: B1/HANDWRITTEN LIST #77
MADACC REGISTRATION 208739

PICTURE TAKEN: 38° WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 85 of 100 Document 75
 

PICTURE #319

DESCRIPTION: DWARF CROCODILE

LOCATION: B2/HANDWRITTEN LIST #80
MADACC REGISTRATION 208740

PICTURE TAKEN: 3? WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 86 of 100 Document 75
 

 

 

PICTURE # 331

DESCRIPTION: AMERICAN CROCODILE

LOCATION: MR21/HANDWRITTEN LIST #58
MADACC REGISTRATION 209352

PICTURE TAKEN: 38° WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 87 of 100 Document 75
 

PICTURE # 301

DESCRIPTION: AMERICAN CROCODILE

LOCATION: MR19/ HANDWRITTEN LIST #62
MADACC REGISTRATION 209350

PICTURE TAKEN: 38° WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 88 of 100 Document 75
 

PICTURE # 321

DESCRIPTION: AFRICAN SLENDER SNOUTED CROCODILE

LOCATION: MR20/HANDWRITTEN LIST #84
MADACC REGISTRATION 209197

PICTURE TAKEN: 38? WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 89 of 100 Document 75
 

 

PICTURE # 328

DESCRIPTION: AFRICAN SLENDER SNOUTED CROCODILE

LOCATION: MR31/HANDWRITTEN LIST #70
MADACC REGISTRATION 209362

PICTURE TAKEN: 38° WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 90 of 100 Document 75
 

PICTURE #316

DESCRIPTION: AFRICAN SLENDER SNOUTED CROCODILE

LOCATION: B13 /HANDWRITTEN LIST #78
MADACC REGISTRATION 208750

PICTURE TAKEN: 38° WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS —- MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 91 of 100 Document 75
 

PICTURE # 322

DESCRIPTION: AFRICAN SLENDER SNOUTED CROCODILE

LOCATION: B7/HANDWRITTEN LIST #79
MADACC REGISTRATION 208744

PICTURE TAKEN: 38? WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 92 of 100 Document 75
 

PICTURE # 410

DESCRIPTION: AFRICAN SLENDER SNOUTED CROCODILE

LOCATION: B11/HANDWRITTEN LIST #89’
MADACC REGISTRATION 208745

PICTURE TAKEN: 38° WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 93 of 100 Document 75
 

PICTURE # 419

DESCRIPTION: PHILIPPINE CROCODILE

LOCATION: IB25/ HANDWRITTEN LIST #91
MADACC REGISTRATION 209331

PICTURE TAKEN: 38° WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS - MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 94 of 100 Document 75
 

PICTURE #251

DESCRIPTION: PHILIPPINE CROCODILE

LOCATION: IB24/ HANDWRITTEN LIST #92
MADACC REGISTRATION 209330

PICTURE TAKEN: 38> WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 95 of 100 Document 75
 

 

 

PICTURE # 423

DESCRIPTION: PHILIPPINE CROCODILE

LOCATION: IB22 / HANDWRITTEN LIST #94
MADACC REGISTRATION 209329

PICTURE TAKEN: 38” WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 96 of 100 Document 75
 

PICTURE # 426

DESCRIPTION: PHILIPPINE CROCODILE

LOCATION: IB16 / HANDWRITTEN LIST #95
MADACC REGISTRATION 209324

PICTURE TAKEN: 38? WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 97 of 100 Document 75
 

PICTURE # 425

DESCRIPTION: PHILIPPINE CROCODILE

LOCATION: IB17 / HANDWRITTEN LIST #96
MADACC REGISTRATION 209325

PICTURE TAKEN: 3°? WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 98 of 100 Document 75
 

PICTURE #250

DESCRIPTION: DWARF CAIMAN

LOCATION: IB15/ HANDWRITTEN LIST #97
MADACC REGISTRATION 209323

PICTURE TAKEN: 38? WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS ~ MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ_ Filed 09/12/19 Page 99 of 100 Document 75
 

PICTURE # 304

DESCRIPTION: PHILIPPINE CROCODILE

LOCATION: IB18/ HANDWRITTEN LIST #98
MADACC REGISTRATION 209326

PICTURE TAKEN: 38° WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE
EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 100 of 100 Document 75
